Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 09/17/2021.  Presently claims 1-6 are pending.  Claims 7-26 are withdrawn.

Examiner-Initiated Interview
An interview was conducted on 10/13/2021 in an attempt to place the application in condition for allowance via an examiner’s amendment.  Proposed were to rejoin claims 7-15 and 24-26 due to the incorporation of the allowable subject matter into these previously withdrawn claims and to cancel withdrawn claims 16-23, as this set of claims pertains to a separate, distinct species that was not examined (see Species V, represented by Fig. 8).  Further, the allowable subject matter of claim 1 cannot be 

Allowable Subject Matter
Claims 1-15 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Schlienger et al. (U.S. 9,169,738).
	Regarding claim 1, the prior art of record fails to disclose or suggest wherein the pressurized oil jet extending from the oil gallery through an oil jet orifice directly impinges a surface of the casing (casing labeled 31 in Fig. 2’ of page 7 of final office action mailed on 05/25/2021).  Applicant’s argument on p. 12 stating that the oil is splashed onto the bearing housing (30) before splashing onto the casing 31 is persuasive.  Further it would not have been obvious to one of ordinary skill in the art to modify the oil jet such that the jet impinges directly onto the casing 31 because the oil jet orifice 61 is angled radially outward toward the bearing housing, which would significantly alter the design and functionality of the oil passage in the system disclosed in Fig. 2 of Schlienger.  Such modification would further be the result of improper hindsight reasoning.
	Claims 2-6 are allowable due to their dependency on claim 1.  
	Claim 7 is allowable for the same reasons set forth in claim 1 above.
Claims 8-15 are allowable due to their dependency on claim 7.  
Claim 24 is allowable for the same reasons set forth in claim 1 above.
Claims 25-26 are allowable due to their dependency on claim 24.  

Election/Restrictions
Independent claim 1 is allowable. The restriction requirement among claims 7-15 and claims 24-26, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-15 and claims 24-26 are no longer withdrawn from consideration because independent claims 7 and 24 each have been amended to include all of the allowable limitations of an allowable claim (Claim 1).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Conclusion
This application is in condition for allowance except for the following formal matters: 
Withdrawn Claims 16-23: It is recommended to cancel the withdrawn claims as this set of claims pertains to a separate, distinct species that was not examined (see Species V, represented by Fig. 8).  Applicant elected Species I in the response filed on 11/24/2020.  Further, the allowable subject matter of claim 1 cannot be incorporated to the set of withdrawn claims 16-23 because the embodiment does not contain the allowable subject from claim 1, such as the jet orifices as illustrated in the other embodiments of the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        10/26/2021

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745